Citation Nr: 1614977	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-33 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 10 percent for partial simple seizures prior to June 5, 2013 and a rating higher than 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 2007, when he retired. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012 a videoconference hearing was held before the undersigned; a transcript of which is of record.  In April 2013 the Board granted service connection for sensory motor polyneuropathy of the extremities, and remanded the issue of entitlement to an initial rating higher than 10 percent for partial simple seizures.  In an interim (June 2013) rating decision, the RO increased the rating for partial simple seizures, claimed as epilepsy, to 20 percent effective June 5, 2013.  As this was a partial grant of the benefit sought on appeal, the matter remains in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, for periods from August 1, 2007 to May 8, 2008 and from September 1, 2012 to March 1, 2013, his partial simple seizure disability is shown to have resulted in at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly

2.  Resolving all doubt in the Veteran's favor, for periods from May 9, 2008 to August 31, 2012 and from March 2, 2013 to June 4, 2013, his partial simple seizure disability is shown to have resulted in at least 2 minor seizures in a six month period.

3.  From June 5, 2013, the Veteran's partial simple seizures had not resulted in at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for partial simple seizures from August 1, 2007 to May 8, 2008; 20 percent from May 9, 2008 to August 31, 2012; 40 percent from September 1, 2012 to March 1, 2013; and 20 percent from March 2, 2013 to June 4, 2013 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8911 (2015).

2.  The criteria for a rating higher than 20 percent for partial simple seizures from June 5, 2013 are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Code 8911 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection for partial simple seizures and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

VA's duty to assist has been satisfied as to this matter.  The RO arranged for VA examinations in April 2008 and June 2013.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  The RO's actions substantially complied with the April 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in February 2012, the undersigned explained what was needed to substantiate the increased rating claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath, 1 Vet. App. 589.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected seizure disorder is rated 10 percent prior to June 5, 2013 and 20 percent from that date.  He essentially asserts that a higher rating for his seizure disorder is warranted.

Seizures are rated under the General Rating Formula for Major and Minor Epileptic Seizures.  A 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is warranted for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  A 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  A 60 percent rating is warranted for 3 major seizures, or 9 to 10 minor seizures weekly, during the preceding year.  An 80 percent rating is assigned for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year.  A 100 percent rating is warranted for 12 major seizures during the preceding year.  38 C.F.R. § 4.124a, Code 8911.

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, Code 8911, Note (1).  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  Id. at Note (2).  

In order to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  38 C.F.R. § 4.121.

An inservice evaluation of the Veteran's seizure disability on May 8, 2007 reveals he was being treated with Keppra.  Prior to being treated for his seizures, he was diagnosed with amnesia in January 2007 and had prior events of seizures.  He stated he had two events in the past month.  His wife witnessed both events.  He lost consciousness during the events and had a period for approximately 1 to 11/2 hour where he was confused after each event.  It was noted that he was dissatisfied with his medication because it caused difficulty speaking, concentrating, and functioning.  He would often only take his medication once a day because of the side effects.

A May 2007 VA emergency department report reveals the Veteran presented with a history of partial seizures and on medication for the past 10 months, but with no seizures since he started anti-seizures therapy.  He complained of headaches.  He was treated at a non-VA institution and was started on Tramadol.  He had dizziness, headache and somnolence since starting the "pain killer."  He reported having less somnolence and dizziness when he omitted the Tramadol dose.  The diagnostic impressions were Tramadol side effects and migraine.

On April 2008 VA examination, the Veteran reported that he started having episodes of confusion and disorientation in 2006.  He had dizzy spells, nausea and tingling of the arms and feet that would last several seconds and repeat consecutively.  He had post-ictal weakness and sleepiness; he was treated with anti-epileptic medication.  He did not have a history of hospitalization or surgery, or trauma to his central nervous system.  He did, however, have a history of a left choroid plexus xanthogranuloma that was diagnosed in August 2006.  He also had benign, incidental lesion(s).  He reported having a seizure one week prior to the examination.  There was post-ictal confusion that lasted "Minutes".  His seizure disorder was described as generalized non-convulsive epilepsy (petit mal, absence seizures, staring seizures).  He also had symptoms of bipolar disorder that may be related to epilepsy.  He reported having at least 2 seizures in the past 6 months.  In the past 12 months, he had not had generalized conclusive epilepsy or simple partial epilepsy; nor had he had complex partial epilepsy characterized by brief episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory, or mood, or autonomic disturbances.  It was noted that there had been a decrease in the frequency of his seizures in the past 12-month period.  

The examiner reported EEG [electroencephalogram] results from August 2007.  The results were abnormal because of generalized slowing of activity with high voltage generalized burst of spike and slow wave activity.  MRI [magnetic resonance imaging] performed August 2006 was described as normal with incidental left choroid plexu xanthogranuloma or proteinaceous choroid cyst.  The diagnosis was partial simple seizures.  The Veteran was employed as an environmental specialist.  He reported that he lost 6 weeks from work during the last 12-month period.  The examiner noted there were significant effects on his usual occupation (personnel administration) that resulted in increased tardiness and absenteeism.  His occupational activities were impacted by a lack of stamina, weakness and fatigue.  There were severe effects on such activities of daily living as chores, shopping, exercise, sports, recreation, and traveling; there was a moderate effect with feeding and mild effects with bathing, dressing, toileting and grooming.  These limitations were present during episodes.  Notably, he had 3 motor vehicle accidents in the past 6 months.  

An October 2008 VA primary care note shows the Veteran had no gross motor and sensory deficit on neurologic evaluation.  The assessment was seizures, controlled.  

At the February 2012 hearing, the Veteran testified that he has an average of 2 seizures a month.  He stated that sometimes he has multiple minor seizures in one day and at least one significant activity every six months.  The Veteran clarified that he had one major seizure every six months.

On June 2013 VA examination, the Veteran reported he had a witnessed major seizure disorder in January 2007 (it was witnessed by his wife), and that he has persisted with seizures not controlled by constant daily use of medication.  He referred to a major seizure in the past year (in September 2012) that lasted a half hour (i.e., tonic-clonic movements and loss of consciousness).  It occurred at his home in the garage and was witnessed by a neighbor.  He reported having 2 to 3 minor seizures per week in the last 6 months (i.e. he describes them as brief interruptions in consciousness associated with post-ictal staring/confusion, sudden jerking movements of the arms/head and sudden loss of muscle tone and postural control) lasting several minutes each time with residual difficulty speaking and lack of concentration.  He also reported having at least 1 major seizure in the past 2 years.  Continuous medication was required to control his seizure activity.  He has had generalized tonic-clonic convulsions, episodes of unconsciousness, brief interruption in consciousness or conscious control, episodes of staring, sudden jerking movement of the arms, trunk or head (myoclonic type), sudden loss of postural control (akinetic type), abnormalities of thinking and speech disturbances.  The diagnosis was partial simple seizure disorder.  The examiner noted that the Veteran's seizure disorder does not impact his ability to work.  

Applying the facts in this case to the criteria set forth above, and resolving all doubt in the Veteran's favor, the Board finds that for the period from August 1, 2007 (one day following separation from service) to May 8, 2008 (May 8, 2007 medical report of seizure events) the criteria for an initial rating of 40 percent for the Veteran's seizure disability are met.  The evidence shows that during that period the Veteran had at least 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  

The Board finds further that the criteria for a rating of 20 percent for the Veteran's seizure disability for the period from May 9, 2008 to August 31, 2012 are met.  As noted above, in order to warrant the next higher (20 percent) rating, the evidence during the period under consideration must show the Veteran experienced 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  The evidence shows that for the stated period the Veteran had at least 2 minor seizures during the preceding 6 months.  On April 2008 VA examination, he reported having at least 2 seizures in the past 6 months; and at the hearing, he testified that he has an average of 2 seizures a month.  Thus, resolving all doubt in favor of the Veteran, the Board finds that a rating of 20 percent for the period from May 9, 2008 to August 31. 2012 is warranted in this instance.  

The evidence further shows that the criteria for a rating of 40 percent for the Veteran's seizure disability are met for the period from September 1, 2012 to March 1, 2013.  The evidence shows that during that period the Veteran had at least 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  At the June 2013 VA examination, he reported having a major seizure in September 2012 that was witnessed by a neighbor.  As such, and resolving all doubt in favor of the Veteran, a 40 percent rating for the period from September 1, 2012 to March 1, 2013 for the Veteran's seizure disability is warranted.

The Board finds that the evidence supports a rating of 20 percent for the Veteran's seizure disability from March 2, 2013 to June 4, 2013.  In order for a rating higher than 20 percent to be assigned, the evidence must show that the Veteran experienced 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  Pertinent evidence of record during the period from March 2, 2013 to June 4, 2013 is the June 2013 VA seizures examination.  Considering this evidence, and resolving all doubt in favor of the Veteran, the Board concludes that a 20 percent rating for the period from March 2, 2013 to June 4, 2013 is warranted.  

The Veteran is rated 20 percent for his seizure disability for the period from June 5, 2013.  Considering the evidence during that period, the Board concludes that a rating higher than 20 percent is not warranted as there is no medical evidence of the Veteran experiencing 1 major seizure during the preceding 6 months or 2 major seizures in the preceding year, or 5 to 8 minor seizures weekly.  His description of the frequency of his seizures is consistent with the criteria for a 20 percent rating during the stated period.  The above-cited evidence does not meet the criteria for a rating higher than 20 percent for the Veteran's seizure disability for the period from June 5, 2013.  Thus, a rating higher than 20 percent from June 5, 2013 is not warranted.  

In this case, due consideration has been given to Fenderson and staged ratings have been assigned; higher rating have been awarded as discussed above.  The Board has carefully considered whether even higher ratings are warranted for any of the staged ratings assigned and find that ratings higher than those assigned for any distinct period are not warranted.   While the Veteran is competent to relate symptoms, frequency and characteristics of his seizure disability, his statements have been fully considered in assigning increased staged ratings in this case.  See 38 C.F.R. § 4.121.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  The various aspects of the Veteran's seizure disability are fully encompassed by the staged ratings assigned under the schedular rating criteria.  Consequently, those criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  The evidence shows the Veteran's usual occupation was in personnel administration and he worked as an environmental specialist after retirement from the military in 2007.  Furthermore, it has not been alleged that he is rendered incapable of employment by his seizure disability.  The June 2013 VA examiner reported that the Veteran's seizure disability did not impact his ability work.  Thus, a TDIU has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating of 40 percent for partial simple seizures from August 1, 2007 to May 8, 2008; 20 percent from May 9, 2008 to August 31, 2012; 40 percent from September 1, 2012 to March 1, 2013; and 20 percent from March 2, 2013 to June 4, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for partial simple seizures from June 5, 2013 is not warranted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


